Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 1 of 14 PageID #: 88




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


MEHOSHIA L THOMAS                                      CASE NO. 2:20-CV-01129

VERSUS                                                 JUDGE JAMES D. CAIN, JR.

SERVICE COMPANIES INC                                  MAGISTRATE JUDGE KAY

                                   MEMORANDUM RULING

           Before the Court is “Defendant’s Motion to Dismiss Pursuant to Fed. R. Civ. P.

12(B)(6)” (Doc. 6) filed by Defendant, The Service Companies, Inc. (“TSC”) wherein the

mover seeks to dismiss all claims asserted by Plaintiff, Mehoshia Thomas. TSC maintains

that Plaintiff (1) failed to administratively exhaust all of her claims, (2) failed to properly

assert that she engaged in a protected activity, (3) failed to adequately state a claim for race

discrimination under Title VII or section 1981 because her allegations of constructive

discharge were insufficient and she did not properly allege any adverse employment action.

                                         ALLEGATIONS

           Plaintiff brings this lawsuit to redress the deprivation of rights pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended by the Civil Rights

Act of 1991 (“Title VII”) and 42 U.S.C. § 1981, as amended by the Civil Rights Act of

1991 (“Section 1981”). 1 Plaintiff asserts the following allegations in her Amended

Complaint.




1
    Doc. 4, ¶ 1.
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 2 of 14 PageID #: 89




         Plaintiff makes the following allegations in her Amended Complaint: Defendant,

TSC, hired Plaintiff, Moheshia Thomas, an African American, on or about June 15, 2015,

as a driver in the transportation department. 2 The employees who worked in the

transportation department transported employees of the L’Auberge Casino Resort, the

Golden Nugget Casino Resort and Delta Downs Racetrack Casino Hotel, via vans and/or

shuttle buses, to and from their homes to work at the casinos, as well as for shopping on

off days. 3

         On or about 2014, TSC hired Amanda Carriere, a Caucasian, as a Human Resource

associate in the transportation department. 4 Carriere talked about African Americans’

hairstyles negatively and spoke negatively about the manner in which African Americans

dressed. Additionally, Carriere directed non-African American employees to make false

accusations against African American employees in attempts to get the African American

employees disciplined. 5 Carriere’s harsh and derogatory treatment was directed only to

African Americans, and not non-African Americans. 6 Carriere made such statements as

“she could not stand those people,” and inquired how as to how the non-African Americans

like working with “those people.” She also referred to African Americans as “monkeys.” 7

         Plaintiff alleges that Carriere created an environment that was hostile and unpleasant

for African Americans, including making false reports against African Americans which



2
  Doc. 5. ¶ 11.
3
  Id. ¶ ¶ 12 and 14.
4
  Id. ¶ 18.
5
  Id. ¶ 19.
6
  Id. ¶ 20.
7
  Id. ¶ 21.

                                          Page 2 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 3 of 14 PageID #: 90




caused African American drivers to be written up or otherwise reprimanded, and in some

cases caused the drivers to lose their jobs. 8

          On or about May 2016, Carriere falsely accused Plaintiff of “stealing company

time.” 9 Specifically, Plaintiff was cashing her check at a local store while on break.

Unbeknownst to Plaintiff, Carriere was also at the store and saw Plaintiff. Carriere reported

to Anguli Ganguly (Director, Southern Region, Human Resources) that Plaintiff was

cashing her check while she was supposed to be working. 10 Even though Plaintiff had

called in and checked out on her break, Carierre informed Ganguly that Plaintiff was

handling personal business while on break. Ganguly directed Plaintiff’s supervisor to issue

Plaintiff a final warning. 11

          On or about June 10, 2016, when a casino employee learned of an opening for a

driver in the transportation department and asked another driver how to apply for the

position, Carriere had the other driver, who was also African American, written up for

directing the casino employee to contact Human Resources. 12 Carriere falsely alleged that

the other driver had revealed confidential company information and wrote up the driver

even though there was no confidential company information disclosed. 13

          Plaintiff complains that there were multiple other situations where Carriere directed

non-African Americans in the transportation department to file false reports against African



8
  Id. ¶ 22.
9
  Id. ¶ 23.
10
   Id. ¶ 23.
11
   Id. ¶ 24.
12
   Id. ¶ 23.
13
   Id. ¶ 26.

                                           Page 3 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 4 of 14 PageID #: 91




American drivers. 14 In addition, Carriere had African Americans written up for offenses or

terminated when Caucasian drivers, who committed the same offense, were not written up

or terminated. 15 Plaintiff alleges that senior management condoned the discriminatory

conduct against Plaintiff and other African American drivers and encouraged such

conduct. 16

        On or about August 10, 2016, an incident occurred where a Caucasian employee

referred to an African American employee as a “nigger.” The incident was reported to

Director of Human Resources Leslie Oaks; she failed to respond or to take action. 17 The

incident was reported to Carriere, but she refused to take any corrective action against the

Caucasian employee. 18

        The drivers’ supervisor reached out and complained to multiple members of senior

management; 19 she also requested a meeting to address the use of derogatory and

disparaging words toward the African American drivers. 20 Senior management completely

failed to respond to the complaint. 21

        Carriere was allowed to continue harassing and demoralizing African American

employees, which created an environment whereby other non-African American




14
   Id. ¶ 27.
15
   Id. ¶ 28.
16
   Id. ¶ 30.
17
   Id. ¶ 31 and 32.
18
   Id. ¶ 33.
19
   Keith Gaines (Director of Operations), Leslie Oaks (Director, Human Resources) and Anjuli Ganguly (Director,
Southern Region, Human Resources).
20
   Id. ¶ 34.
21
   Id. ¶ 35.

                                                 Page 4 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 5 of 14 PageID #: 92




employees could hurl racial epithets without fear of reprisal from the local management,

or corrective action from senior management. 22

        Because Carriere’s treatment of African American drivers intensified, several

drivers including Plaintiff, held a meeting concerning the discriminatory conduct and

decided to draft a letter of complaint to issue to senior management regarding Carriere’s

treatment of African American drivers. The letter was signed on or about August 17, 2016,

by Plaintiff, the drivers’ supervisor, and several other drivers. 23 The drivers’ supervisor

emailed the letter to senior management Keith Gaines, 24Leslie Oaks, 25 Anjuli Ganguly,26

and Erica Monteverdi 27 on or about August 17, 2016. 28 Senior management failed to

respond to the email or letter. 29

        On or about August 26, 2016, less than two (2) weeks after the letter was sent to

management, management suddenly conducted what was called an “audit.” 30 Throughout

Plaintiff’s entire tenure with TSC, TSC had never conducted an “audit” of the

transportation department. 31




22
   Id. ¶ 36.
23
   Id. ¶ ¶ 38, 39, 40.
24
   Director of Operations.
25
   Director, Human Resources.
26
   Director. Southern Region Human Resources.
27
   Manager, Human Resources.
28
   Id. ¶ 41.
29
   Id. ¶ 42.
30
   Id. ¶ 44.
31
   Id. ¶ 45.

                                                Page 5 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 6 of 14 PageID #: 93




         Plaintiff alleges that the “audit” was not actually an audit, but was a ruse designed

to disguise TSC’s real intent: to terminate Plaintiff for having signed the letter complaining

of the treatment Plaintiff and other drivers endured at the company. 32

         On August 22, 2016, when the Director of Human Resources, Oaks, learned of the

meeting of the drivers, Oaks held a meeting with Carrier and another Caucasian employee

and informed them of the drivers’ complaint. 33 Plaintiff alleges that Oaks “stated that she

would have someone in the transportation department fire all drivers and the supervisor

before the end of September 2016. 34 Shortly, thereafter, the “audit” was instituted and the

supervisor and other African American drivers who signed the letter/complaint were

terminated. 35

         On September 2, 2016, during the “audit”, Stephanie Legier (HR Associate) advised

Plaintiff that her shift was no longer available and was being changed to an overnight shift

from 6:00 p.m. to 2:00 a.m. 36 Defendant was aware that Plaintiff had other obligations and

that it was not possible for her to work the night shift. Thus, Plaintiff was forced to leave

her position. 37

         Plaintiff alleges that she became aware of email communications between Oaks,

Carriere and Ganguly wherein TSC had determined that it would terminate Plaintiff and

other African American drivers who had lodged a complaint.                   Some of these



32
   Id. ¶ 44 and 46.
33
   Id. ¶ ¶ 53-56.
34
   Id. ¶ 57.
35
   Id. ¶ 58.
36
   Id. ¶ 47.
37
   Id. ¶ ¶ 47 – 49.

                                          Page 6 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 7 of 14 PageID #: 94




communications celebrated the fact that the ploy Oaks had discussed in her August 22,

2016 meeting with Carriere and the other Caucasian employee had been successful. 38

         The communications allegedly reveal that Carriere proclaimed “We did it” and Oaks

wrote, “Hey, Yes, Anjuli called me. I’m glad those niggers are gone. We have to work on

a few more before September 15th. I told you I would do all I can to get them out of there.” 39

Ganguly responded, “You guys are so crazy! I can’t stand those niggers! Thanks to

Victor[.]” 40 By the end of September 2016, several other drivers who had executed the

August 17, 2016 letter sent to management were terminated. 41

                                RULE 12(b)(6) STANDARD

         Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint when it

fails to state a claim upon which relief can be granted. The test for determining the

sufficiency of a complaint under Rule 12(b)(6) is that “a complaint should not be dismissed

for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set

of facts in support of his claim which would entitle him to relief.” Hitt v. City of Pasadena,

561 F.2d 606, 608 (5th Cir. 1977) (per curium) citing Conley v. Gibson, 355 U.S. 41, 45-

46, 78 S.Ct. 99, (1957).

         Subsumed within the rigorous standard of the Conley test is the requirement that the

plaintiff’s complaint be stated with enough clarity to enable a court or an opposing party

to determine whether a claim is sufficiently alleged. Elliot v. Foufas, 867 F.2d 877, 880



38
   Id. ¶ ¶ 59 and 60.
39
   Id. ¶ ¶ 61 and 62.
40
   Id. ¶ 63.
41
   Id. ¶ 50.

                                         Page 7 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 8 of 14 PageID #: 95




(5th Cir. 1989). The plaintiff’s complaint is to be construed in a light most favorable to

plaintiff, and the allegations contained therein are to be taken as true. Oppenheimer v.

Prudential Securities, Inc., 94 F.3d 189, 194 (5th Cir. 1996). In other words, a motion to

dismiss an action for failure to state a claim “admits the facts alleged in the complaint, but

challenges plaintiff’s rights to relief based upon those facts.” Tel-Phonic Servs., Inc. v. TBS

Int’l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992).

       “In order to avoid dismissal for failure to state a claim, a plaintiff must plead specific

facts, not mere conclusory allegations . . .” Guidry v. Bank of LaPlace, 954 F.2d 278, 281

(5th Cir. 1992). “Legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.

1995). “[T]he complaint must contain either direct allegations on every material point

necessary to sustain a recovery . . . or contain allegations from which an inference fairly

may be drawn that evidence on these material points will be introduced at trial.” Campbell

v. City of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).

       Under Rule 8 of the Federal Rules of Civil Procedure, the pleading standard does

not require a complaint to contain “detailed factual allegations,” but it “demands more than

an unadorned, the defendant-unlawfully-harmed-me accusation.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007). A complaint that offers “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

Id. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id., at 557, 127 S.Ct. 1955.



                                         Page 8 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 9 of 14 PageID #: 96




           To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Id., at 570, 127

S.Ct. 1955.

                                        LAW AND ANALYSIS

           Plaintiff filed an EEOC Charge (the “Charge”) on April 24, 2017, against TSC

which alleged race discrimination and retaliation beginning on May 1, 2016, allegedly

lasting until September 2, 2016. 42 Plaintiff filed the instant Complaint on August 29, 2020,

and an Amended Complaint on September 11, 2020. 43 In her Amended Complaint, Plaintiff

alleged race discrimination and retaliation under Title VII and 42 U.S.C. § 1981.

           TSC moves to dismiss any Title CII claims that were not exhausted and Plaintiff’s

retaliation claims under Title VII and § 1981.

Exhausted claims

           “[A] court may entertain a Title VII lawsuit only if the aggrieved party has (1)

exhausted his or her administrative remedies, and (2) has filed suit within the time

permitted after receiving a ‘notice of right to sue.’” Taylor v. Books-A-Million, 296 F.3d

376, 378-79 (5th Cir. 2002). Exhaustion of administrative remedies is a prerequisite to

filing suit under the federal discrimination statutes. Dollis v. Rubin, 77 F.3d 777, 781 (5th

Cir. 1995). Exhaustion occurs when a complainant timely files a charge of discrimination

with the EEOC and receives a notice of right to sue. 42 U.S.C. § § 2000e -5(e)(f); see also

Taylor, 296 F.3d at 379. To file suit under Title VII, a plaintiff must first file a charge with


42
     Defendant’s exhibit A, Doc. 5-1.
43
     Docs. 1 and 4, respectively.

                                            Page 9 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 10 of 14 PageID #: 97




 the EEOC within a certain time period.             44
                                                         Courts should not condone lawsuits that exceed

 the scope of EEOC exhaustion. McClain v Lufkin Industries, Inc.,519 F.3d 264, 274 (5th

 Cir. 2008).

         EEOC complaints are broadly construed, but only in terms of the administrative

 EEOC investigation that “can reasonably be expected to grow out of the charge of

 discrimination.” Id. (citing Sanchez v. Standard Brands, Inc., 431 F.2d 455, 465 (5th Cir.

 1970)). Courts may “look slightly beyond [the Charge’s] four corners and to its substance

 rather than its label.” Allegations in a complaint that allege grievances not raised at the

 EEOC will be dismissed. See id. at 274 (citing Pacheco v. Mineta,448 F.3d 783 (5th Cir.

 2006)).

         TSC contends that Plaintiff’s alleged claims of race discrimination on or about

 August 10, 2016, are outside the scope of the EEOC charge. Specifically, Plaintiff alleges

 in her Amended Complaint that an incident occurred wherein a Caucasian employee

 referred to an African American employee (not Plaintiff) as a “nigger.” 45 Plaintiff further

 alleges that her supervisor reported the incident to the Director of Human Resources who

 failed to respond. 46 Plaintiff’s supervisor then reported the incident to Carriere—the local

 HR representative-who refused to take any corrective action against the Caucasian

 employee. 47 Plaintiff’s supervisor then reached out to multiple members of senior




 44
    In Louisiana, that time period is 300 days. See Martin v. Winn-Dixie Louisiana, Inc.,132 F.Supp.3d 794, 915
 (M.D. La. 2015).
 45
    Amended Complaint, ¶ 27, Doc. 4.
 46
    Id. ¶ 28.
 47
    Id. ¶ 29.

                                                  Page 10 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 11 of 14 PageID #: 98




 management concerning the incident and requested a meeting; again, senior management

 failed to respond. 48

          In her EEOC charge, Plaintiff states that beginning May 2016 until her discharge on

 September 2, 2016, she was “subjected to unfair discipline and assignment, different Terms

 & Conditions of Employment...” 49 She also states that she was told by Stephanie that her

 shift was no longer available and she was assigned to a shift that she could not work. 50

 Plaintiff further states that within (9) days of signing the letter, numerous employees who

 signed the letter complaining about the way Amanda Carriere treated black employees

 were either fired or their shifts were given away and/or they were given shifts that were

 not possible for them to work. Plaintiff also states that Carriere falsely accused her of

 stealing time when she was on a break.

          The EEOC Charge indicates race discrimination and retaliation. The Court finds

 that allegations made in the Amended Complaint grow out of the EEOC charge and

 therefore, Plaintiff has exhausted her administrative remedies as to racial discrimination

 under Title VII.

 Protected activity

          To assert a Title VII claim, a plaintiff must show (1) that the plaintiff engaged in

 protected activity under Title VII; (2) that an adverse employment action occurred; and (3)

 that a causal link existed between the protected activity and the adverse action. Davis v.

 Dallas Area Rapid Transit, 383 F.3d 309, 319 (5th Cir. 2004). The causation requirement


 48
    Id. ¶ ¶ 30 and 31.
 49
    Doc. 5-1.
 50
    Id.

                                          Page 11 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 12 of 14 PageID #: 99




 for a Title VII retaliation claim requires the heightened “but-for” causation. Univ. of Tex.

 Sw. Med. Ctr. v. Nassar, 133 S.Ct. 2517 (2013). “Protected activity is defined as opposition

 to any practice rendered unlawful by Title VII, including making a charge, testifying,

 assisting or participating in any investigation, proceeding or hearing under Title VII.”

 Green v. Adm’rs of Tulane Educ. Fund, 284 F.3d 642, 657 (5th Cir. 2002).

        TSC maintains that Plaintiff has not stated a plausible claim of relief for retaliation

 under Title VII. Specifically, TSC argues that Plaintiff has not properly alleged that she

 engaged in any statutorily protected activity. TSC remarks that the “Driver Letter” signed

 by numerous employees, including Plaintiff, and presented to senior management did not

 reference any unlawful employment practice under Title VII. Thus, it does not constitute

 protected activity. See e.g. Tratree v. BP N. Am. Pipelines, Inc., 277 Fed. Appx. 390, 395

 (5th Cir. 2008) (“Complaining about unfair treatment without specifying why the treatment

 is unfair . . . is not protected activity.”); Harris-Childs v. Medco Health Solutions, Inc., 169

 Fed. Appx. 913, 916 (5th Cir. 2006) (affirming summary judgment on retaliation claims

 where plaintiff never “specifically complained of race or sexual harassment, only

 harassment”); Moore v. United Parcel Serv., Inc., 150 Fed. Appx. 315, 319 (5th Cir. 2005)

 (“Moore . . . was not engaged in protected activity, as his grievance did not oppose race or

 protest racial discrimination or any other unlawful employment practice under Title VII.)”;

 see also Evans v. Tex. Dep’t of Transp.,547 F.Supp.2d 626, 654 (E.D.Tex. 2007) (“Plaintiff

 has not shown that she engaged in a statutorily protected activity. Specifically, although

 Evans complained of a purportedly hostile work environment, at no time did she suggest



                                          Page 12 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 13 of 14 PageID #: 100




 that [the conduct at issue] was related to Evans’ race, sex, . . . or other protected

 characteristic protected by Title VII.”). The letter provides as follows:


            Dear Human Resource Director:

            I am writing to you today to discuss some aspects about the Transportation
            Department job that has become unbearable in recent months. Most notably,
            Amanda Carrier’s behavior in the office has been extremely uncomfortable
            and unpleasant. She has been unreasonably critical about the drivers work,
            she has harassed them about their appearance, taking their lunch break as
            they’re entitle [sic] to, whenever a driver picking up riders at the casino and
            she’s there, she will approach them and asked them why are they sitting in
            the van. If there is an issue with the drivers or dispatchers, she doesn’t
            address it to the Supervisor or the Assistant Supervisor; she goes above them
            and reports it to HR director(s). We as the Transportation Department think
            it’s unfair to us as employees to allow this behavior to continue in this matter.

            All the drivers as well as the dispatchers, feel the same way about Amanda,
            because they too have expressed their discomfort. Please contact us along
            with our Supervisor and Assistant Supervisor as soon as possible to let us
            know how this challenging situation can be resolved. I would be happy to set
            up a time to meet with you in persons or have a conference call. Thank you
            very much for your prompt attention to this important issue. 51

            The driver letter which is signed by thirteen (13) TSC employees generally

 complains about Carriere’s behavior which is “extremely uncomfortable and

 unpleasant.” 52 The letter notes specific complaints, but does not by itself, appear to have a

 racial undertone. The letter does request a meeting with senior management to discuss the

 drivers’ expressed discomfort. The letter was emailed to senior management (as noted

 above) on August 17, 2016, which is about one week after Plaintiff complained to senior

 management and Human Resources of alleged derogatory and disparaging words spoken


 51
      Doc. 5-2.
 52
      Id.

                                             Page 13 of 14
Case 2:20-cv-01129-JDC-KK Document 13 Filed 02/23/21 Page 14 of 14 PageID #: 101




 to the African American drivers. Nine (9) days later, an “audit” was conducted resulting in

 Plaintiff and several other African American drivers who had signed the letter being

 terminated.

        A good faith complaint to a human resource representative or management officer

 regarding retaliation and discrimination is protected activity. Rodriguez v. Wal-Mart

 Stores, Inc., 540 Fed. Appx. 322, 328 (5th Cir. 2013) (per curiam) (“An employee who

 files an internal complaint of discrimination engages in a protected activity.” (Citing

 Fierros v. Texas Dep’t of Health, 274 F.3d 187, 194 (5th Cir. 2001).

        The Court finds that the driver letter coupled with the previous reports made by

 Plaintiff to senior management and Human Resources is sufficient to state a plausible claim

 for relief for retaliation.

                                         CONCLUSION

        For the reasons set forth above, the Motion to Dismiss will be denied.

        THUS DONE AND SIGNED in Chambers on this 23rd day of February, 2021.



                               __________________________________
                                       JAMES D. CAIN, JR.
                               UNITED STATES DISTRICT JUDGE




                                          Page 14 of 14
